ITEMID: 001-79446
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF RAYLYAN v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Article 6 - Right to a fair trial (Article 6 - Enforcement proceedings;Article 6-1 - Reasonable time);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions);Pecuniary damage - claim dismissed (Article 41 - Non-pecuniary damage;Just satisfaction);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: Loukis Loucaides
TEXT: 5. The applicant was born in 1964 and lives in Maykop, the Republic of Adygeya.
6. The applicant is a businessman. In 1996 he purchased a saw-mill with the intention of operating it as a going concern.
7. In March 1998 the local authority ordered him to shut the saw-mill down because it was situated in the vicinity of sewage disposal installations and threatened the town's sanitation.
8. The applicant brought proceedings against the Maykop municipal maintenance company (муниципальное жилищно-коммунальное хозяйство города Майкопа) and the Maykop municipal water supply company (муниципальное унитарное предприятие «Водоканал», hereinafter “the water supply company”), in which he sought an order requiring them to lift the ban on the operation of the saw-mill and damages.
9. On 17 December 1999 the Maykop Town Court of the Republic of Adygeya ordered the water supply company not to prevent the applicant from carrying on his activity. The judgment was not appealed against and became final.
10. However, it was not enforced. Instead, the water supply company blocked the road leading to the saw-mill and switched off the electricity supply.
11. The applicant was not issued with a warrant of execution until 28 April 2002 pending a decision in another case in which a third party was trying to challenge his title to the saw-mill.
12. On 14 May 2002 the enforcement proceedings were set in motion.
13. Three months later the bailiff suspended the enforcement proceedings and applied for clarification of the judgment of 17 December 1999.
14. On 29 October 2002 the Maykop Town Court held that the judgment of 17 December 1999 had to be enforced exactly as it was worded.
15. On 8 January 2003 the bailiff brought the enforcement proceedings to an end. However, the access road remained blocked and the electricity supply was not restored.
16. The applicant appealed against the decision to discontinue the enforcement proceedings.
17. On 21 February 2003 the Maykop Town Court quashed that decision.
18. On 25 March 2003 the Supreme Court of the Republic of Adygeya upheld the above judgment on appeal.
19. On 13 January 2006 the enforcement proceedings were resumed.
20. On 18 January 2006 the director of the water supply company issued access passes to the applicant and his nominees.
21. On 19 January 2006 free access to the saw-mill was restored, and the obstacles preventing the applicant from using it were removed. He was invited to collect the passes, but failed to do so. When the bailiffs went to the applicant's home to serve him with papers concerning the enforcement, they were unable to find him, but were met instead by his father, who refused to look at the papers and explained that the applicant had moved to another city.
22. On 26 January 2006 the enforcement proceedings were discontinued. The applicant did not appeal against that decision.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
